Title: To James Madison from Thomas Leiper and Liberty Browne, 29 August 1814
From: Leiper, Thomas,Browne, Liberty
To: Madison, James


        
          Sir
          Philadelphia August 29th. 1814
        
        We have the honour to enclose a Copy of a resolution of the Select & Common Councils of the City of Philadelphia offering (in the present unfortunate situation of the City of Washington) accomodations for the President Congress & the Departments provided they should think it proper to

accept of the same. We have the Honor to be with Great respect Your most obedt Servants
        
          Thomas LeiperLiberty BrownePresidents of Councils
        
      